                                           Case 3:19-cv-01235-LAB-NLS Document 1 Filed 07/02/19 PageID.1 Page 1 of 10


                                           HYDE & SWIGART, APC
                                      1    Yana A. Hart, Esq. (SBN: 306499)
                                      2    yana@westcoastlitigation.com
                                           2221 Camino Del Rio South, Suite 101
                                      3    San Diego, CA 92108
                                      4    Telephone: (619) 233-7770
                                           Facsimile: (619) 297-1022
                                      5
                                      6    LAW OFFICE OF DANIEL G. SHAY
                                           Daniel G. Shay (SBN: 250548)
                                      7    danielshay@tcpafdcpa.com
                                      8    2221 Camino Del Rio South, Suite 308
                                           San Diego, CA 92108
                                      9    Telephone: (619) 344-8667
                                      10   Facsimile: (619) 344-8657
                                      11   Attorneys for Plaintiff
                                      12   Esperanza Collier
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14
                                      15                       UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA
                                      16
                                      17     ESPERANZA COLLIER,                    Case No.: '19CV1235 LAB NLS
                                             individually and on behalf of all
                                      18                                           CLASS ACTION
                                             others similarly situated,
                                      19
                                                           Plaintiff,              COMPLAINT FOR DAMAGES
                                      20                                           AND INJUNCTIVE RELIEF
                                      21     v.                                    PURSUANT TO THE
                                                                                   TELEPHONE CONSUMER
                                      22                                           PROTECTION ACT, 47 U.S.C. §
                                             EAGLE RECOVERY
                                      23     ASSOCIATES, INC.,                     227 ET SEQ.
                                      24                                           Jury Trial Demanded
                                                           Defendant.
                                      25
                                      26
                                      27
                                      28

                                           CLASS ACTION COMPLAINT                                                PAGE 1
                                           Case 3:19-cv-01235-LAB-NLS Document 1 Filed 07/02/19 PageID.2 Page 2 of 10



                                      1                                   INTRODUCTION

                                      2    1.   Esperanza Collier (“Plaintiff”), brings this action for damages, injunctive

                                      3         relief, and any other available legal or equitable remedies, resulting from the

                                      4         illegal actions of Eagle Recovery Associates, Inc. (“Defendant”), in

                                      5         negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s

                                      6         cellular telephone, in violation of the Telephone Consumer Protection Act,

                                      7         47 U.S.C. § 227, et seq., (“TCPA”), thereby invading Plaintiff’s privacy.

                                      8         Plaintiff alleges as follows upon personal knowledge as to her own acts and

                                      9         experiences and, as to all other matters, upon information and belief,

                                      10        including investigation conducted by Plaintiff’s attorneys.

                                      11   2.   The TCPA was designed to prevent calls and messages like the ones

                                      12        described within this complaint and to protect the privacy of citizens like
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13        Plaintiff.   “Voluminous consumer complaints about abuses of telephone
      HYDE & SWIGART, APC




                                                technology—for example, computerized calls dispatched to private homes—
        SAN DIEGO, CA 92108




                                      14
                                      15        prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132

                                      16        S. Ct. 740, 744 (2012).

                                      17   3.   In enacting the TCPA, Congress intended to give consumers a choice as to

                                      18        how creditors and telemarketers may call them, and made specific findings

                                      19        that “[t]echnologies that might allow consumers to avoid receiving such calls

                                      20        that are not universally available, are costly, are unlikely to be enforced, or

                                      21        place an inordinate burden on the consumer.” TCPA, Pub.L. No. 102-243, §

                                      22        11. Toward this end, Congress found that:

                                      23                     Banning such automated or prerecorded telephone calls to
                                      24                     the home, except when the receiving party consents to
                                                             receiving the call or when such calls are necessary in an
                                      25                     emergency situation affecting the health and safety of the
                                      26                     consumer, is the only effective means of protecting
                                                             telephone consumers from this nuisance and privacy
                                      27                     invasion.
                                      28

                                           CLASS ACTION COMPLAINT                                                      PAGE 2
                                           Case 3:19-cv-01235-LAB-NLS Document 1 Filed 07/02/19 PageID.3 Page 3 of 10



                                      1         Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012
                                      2         WL 3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional finding

                                      3         on TCPA’s purpose).

                                      4    4.   Congress also specifically found that “the evidence presented to the Congress

                                      5         indicates that automated or prerecorded calls are a nuisance and an invasion

                                      6         of privacy, regardless of the type of call […].” Id. at §§ 12-13. See also,

                                      7         Mims, 132 S. Ct. at 744.

                                      8    5.   As Judge Easterbrook of the Seventh Circuit explained in a TCPA case

                                      9         regarding calls similar to this one:

                                      10                    The Telephone Consumer Protection Act […] is well
                                                            known for its provisions limiting junk-fax transmissions.
                                      11
                                                            A less litigated part of the Act curtails the use of
                                      12                    automated dialers and prerecorded messages to cell
2221 CAMINO DEL RIO SOUTH SUITE 101




                                                            phones, whose subscribers often are billed by the minute as
                                      13
                                                            soon as the call is answered – and routing a call to
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14                    voicemail counts as answering the call. An automated call
                                                            to a landline phone can be an annoyance; an automated call
                                      15
                                                            to a cell phone adds expense to annoyance.
                                      16
                                                Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
                                      17
                                           6.   Plaintiff brings this case as a class action seeking damages for herself and all
                                      18
                                                others similarly situated.
                                      19
                                                                      JURISDICTION & VENUE
                                      20
                                           7.   This Court has federal question jurisdiction because this case arises out of
                                      21
                                                violation of federal law.
                                      22
                                           8.   Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331, and 28 U.S.C.
                                      23
                                                § 1367 for supplemental state claims.
                                      24
                                           9.   Because Defendant conducts business within the State of California, personal
                                      25
                                                jurisdiction is established. In addition, Defendant intentionally and
                                      26
                                                voluntarily directed its phone calls at Plaintiff, a California resident, and this
                                      27
                                                action arises from this contact with the forum.
                                      28

                                           CLASS ACTION COMPLAINT                                                         PAGE 3
                                           Case 3:19-cv-01235-LAB-NLS Document 1 Filed 07/02/19 PageID.4 Page 4 of 10



                                      1    10.   Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons (i)
                                      2          Plaintiff resides in the County of San Diego, State of California, which is
                                      3          within this judicial district; (ii) the conduct complained herein occurred
                                      4          within this judicial district; and (iii) Defendant conducted business within
                                      5          this judicial district at all times relevant.
                                      6                                 PARTIES & DEFINITIONS
                                      7    11.   Plaintiff is, and at all times mentioned herein was, a natural person residing
                                      8          in the County of San Diego, in the State of California.
                                      9    12.   Defendant is, and at all times mentioned herein, was a Delaware corporation
                                      10         located in the State of Illinois. Defendant is authorized to and regularly
                                      11         conducts business within the State of California.
                                      12   13.   Defendant is, and at all times mentioned herein was, a “person” as defined by
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13         47 U.S.C. §153 (39).
      HYDE & SWIGART, APC




                                                                                    FACTS
        SAN DIEGO, CA 92108




                                      14
                                      15   14.   Sometime prior to December 19, 2017, Plaintiff allegedly incurred financial
                                      16         obligations (the “Debt”) to a creditor.
                                      17   15.   Subsequently the Debt was assigned, placed, or otherwise transferred to
                                      18         Defendant for collection.
                                      19   16.   Prior to December 19, 2017, Plaintiff obtained representation from Attorney,
                                      20         Daniel G. Shay (“Mr. Shay”).
                                      21   17.   On or about December 19, 2017, Mr. Shay sent a cease and desist letter to all
                                      22         of Plaintiff’s creditors by facsimile advising the creditors of Plaintiff’s
                                      23         representation and demanding them to cease all communications with

                                      24         Plaintiff.

                                      25   18.   Mr. Shay’s letters expressly “revoke[d] any prior express consent that may

                                      26         have been given to receive telephone calls especially to [Plaintiff’s] cellular

                                      27         telephone, from an automated telephone dialing system or an artificial or pre-

                                      28

                                           CLASS ACTION COMPLAINT                                                       PAGE 4
                                           Case 3:19-cv-01235-LAB-NLS Document 1 Filed 07/02/19 PageID.5 Page 5 of 10



                                      1          recorded voice, as outlined in the Telephone Consumer Protection Act, 47
                                      2          USC. § 227 et seq.
                                      3    19.   This revocation applies to all collection companies attempting to collect the
                                      4          creditors’ debt including Defendant.
                                      5    20.   Despite this unequivocal, explicit admonishment, on January 4, 2018,
                                      6          Defendant called Plaintiff’s cellular telephone.
                                      7    21.   Defendant, through a pre-recorded and artificial voice, left a message on
                                      8          Plaintiff’s cellular telephone stating, “We have an important message from
                                      9          Eagle Recovery Associates Inc. This call is from a debt collector, please call
                                      10         1-800-706-3210.” It is precisely this type of call that the TCPA was created
                                      11         to address and prohibited by 47 U.S.C. § 227(b)(1)(A).
                                      12   22.   Plaintiff did not give “prior express consent,” to receive calls using a
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13         prerecorded or artificial voice; if Plaintiff ever unknowingly consented to
      HYDE & SWIGART, APC




                                                 such calls, she expressly revoked that consent through the letter, dated
        SAN DIEGO, CA 92108




                                      14
                                      15         December 19, 2017.
                                      16   23.   Defendant’s call was not for the purpose of an emergency.
                                      17   24.   The telephone number Defendant called was assigned to a cellular telephone
                                      18         service for which Plaintiff incurred a charge for incoming calls pursuant to
                                      19         47 U.S.C. § 227 (b)(1).
                                      20   25.   This telephone call made by Defendant was in violation of 47 U.S.C. §
                                      21         227(b)(1). Further, this telephone call invaded Plaintiff’s privacy.
                                      22                              CLASS ACTION ALLEGATIONS
                                      23   26.   Plaintiff brings this action on behalf of herself and on behalf of all others
                                      24         similarly situated (“the Class”).
                                      25   27.   Plaintiff represents, and is a member of, the Class, consisting of:
                                      26
                                                        All persons within the United States who had or have a number
                                      27                assigned to a cellular telephone service, who received at least
                                                        one telephone call using an ATDS, or an artificial or
                                      28

                                           CLASS ACTION COMPLAINT                                                       PAGE 5
                                           Case 3:19-cv-01235-LAB-NLS Document 1 Filed 07/02/19 PageID.6 Page 6 of 10


                                                        prerecorded voice, from Defendant, or their agents calling on
                                      1
                                                        behalf of Defendant, between the date of filing this action and
                                      2                 the four years preceding.
                                      3
                                           28.   Defendant and their employees or agents are excluded from the Class.
                                      4
                                                 Plaintiff does not know the number of members in the Class but believes the
                                      5
                                                 Class members number is in the thousands, if not more. Thus, this matter
                                      6
                                                 should be certified as a Class action to assist in the expeditious litigation of
                                      7
                                                 this matter.
                                      8
                                           29.   Plaintiff and members of the Class were harmed by the acts of Defendant in
                                      9
                                                 at least the following ways: Defendant illegally contacted Plaintiff and the
                                      10
                                                 Class members via their cellular telephones thereby causing Plaintiff and the
                                      11
                                                 Class members to incur certain cellular telephone charges or reduce cellular
                                      12
                                                 telephone time for which Plaintiff and the Class members previously paid, by
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
                                                 having to retrieve or administer messages left by Defendant or its agents,
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14
                                                 during those illegal calls, and invading the privacy of said Plaintiff and the
                                      15
                                                 Class members. Plaintiff and the Class members were damaged thereby.
                                      16
                                           30.   This suit seeks only damages and injunctive relief for recovery of economic
                                      17
                                                 injury on behalf of the Class and it expressly is not intended to request any
                                      18
                                                 recovery for personal injury and claims related thereto. Plaintiff reserves the
                                      19
                                                 right to expand the Class definition to seek recovery on behalf of additional
                                      20
                                                 persons as warranted as facts are learned in further investigation and
                                      21
                                                 discovery.
                                      22
                                           31.   Numerosity. The joinder of the Class members is impractical and the
                                      23
                                                 disposition of their claims in the Class action will provide substantial benefits
                                      24
                                                 both to the parties and to the Court. The Class can be identified through
                                      25
                                                 Defendant’s records and/or Defendant’s agent’s records.
                                      26
                                           32.   Existence and Predominance of Common Questions of Law and Fact.
                                      27
                                                 There is a well-defined community of interest in the questions of law and fact
                                      28

                                           CLASS ACTION COMPLAINT                                                         PAGE 6
                                           Case 3:19-cv-01235-LAB-NLS Document 1 Filed 07/02/19 PageID.7 Page 7 of 10



                                      1          involved affecting the parties to be represented. The questions of law and
                                      2          fact to the Class predominate over questions which may affect individual
                                      3          Class members, including the following:
                                      4                     i. Whether, within the four years prior to the filing of the
                                      5                        Complaint, Defendant made any call(s) (other than a call made
                                      6                        for emergency purposes or made with the prior express consent
                                      7                        of the called party) to the Class members using any ATDS or an
                                      8                        artificial or prerecorded voice to any telephone number
                                      9                        assigned to a cellular telephone service;
                                      10                   ii. Whether Defendant’s conduct was knowing and/or willful;
                                      11                  iii. Whether Plaintiff and the Class members were damaged
                                      12                       thereby, and the extent of damages for such violation(s); and
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13                  iv. Whether Defendant should be enjoined from engaging in such
      HYDE & SWIGART, APC




                                                               conduct in the future.
        SAN DIEGO, CA 92108




                                      14
                                      15   33.   Typicality. As a person who received calls from Defendant in which
                                      16         Defendant used an ATDS and an automated and prerecorded voice, without
                                      17         Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical
                                      18         of the Class. Plaintiff will fairly and adequately represent and protect the
                                      19         interests of the Class in that Plaintiff has no interests antagonistic to any
                                      20         member of the Class.
                                      21   34.   Plaintiff and the members of the Class have all suffered irreparable harm as a
                                      22         result of the Defendant’s unlawful and wrongful conduct. Absent a class
                                      23         action, the Class will continue to face the potential for irreparable harm. In
                                      24         addition, these violations of law will be allowed to proceed without remedy
                                      25         and Defendant will likely continue such illegal conduct. The size of Class
                                      26         member’s individual claims causes, few, if any, Class members to be able to
                                      27         afford to seek legal redress for the wrongs complained of herein.
                                      28   35.   Adequacy of Representation. Plaintiff will fairly and adequately represent

                                           CLASS ACTION COMPLAINT                                                         PAGE 7
                                           Case 3:19-cv-01235-LAB-NLS Document 1 Filed 07/02/19 PageID.8 Page 8 of 10



                                      1          and protect the interests of the members of the Class in that Plaintiff has no
                                      2          interest antagonistic to any Class member. Further, Plaintiff has retained
                                      3          counsel experienced in handling class action claims and claims involving
                                      4          violations of the Telephone Consumer Protection Act.
                                      5    36.   Superiority. A class action is a superior method for the fair and efficient
                                      6          adjudication of this controversy. Class-wide damages are essential to induce
                                      7          Defendant to comply with federal law. The interest of Class members in
                                      8          individually controlling the prosecution of separate claims against Defendant
                                      9          is small because the maximum statutory damages in an individual action for
                                      10         violation of privacy are minimal. Management of these claims is likely to
                                      11         present significantly fewer difficulties than those that would be presented in
                                      12         numerous individual claims.
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13   37.   Defendant has acted on grounds generally applicable to the Class, thereby
      HYDE & SWIGART, APC




                                                 making appropriate final injunctive relief and corresponding declaratory
        SAN DIEGO, CA 92108




                                      14
                                      15         relief with respect to the Class as a whole.
                                      16                                FIRST CAUSE OF ACTION:
                                      17           NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
                                      18                       PROTECTION ACT 47 U.S.C. § 227 ET SEQ.
                                      19   38.   Plaintiff incorporates by reference all of the above paragraphs of this
                                      20         Complaint as though fully stated herein.
                                      21   39.   The foregoing acts and omissions of Defendant constitutes multiple negligent
                                      22         violations of the TCPA, including but not limited to each and every one of
                                      23         the above-cited provisions of 47 U.S.C. § 227 et seq.
                                      24   40.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,
                                      25         Plaintiff and the Class are entitled to an award of $500.00 in statutory
                                      26         damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
                                      27   41.   Plaintiff and the Class are also entitled to and seek injunctive relief
                                      28         prohibiting such conduct in the future.

                                           CLASS ACTION COMPLAINT                                                       PAGE 8
                                           Case 3:19-cv-01235-LAB-NLS Document 1 Filed 07/02/19 PageID.9 Page 9 of 10



                                      1                                SECOND CAUSE OF ACTION:
                                      2                 KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                                      3                                         TELEPHONE
                                      4                CONSUMER PROTECTION ACT 47 U.S.C. § 227 ET SEQ.
                                      5    42.   Plaintiff incorporates by reference all of the above paragraphs of this
                                      6          Complaint as though fully stated herein.
                                      7    43.   The foregoing acts and omissions of Defendant constitute multiple knowing
                                      8          and/or willful violations of the TCPA, including but not limited to each and
                                      9          every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
                                      10   44.   As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                                      11         227 et seq., Plaintiff and each member of the Class is entitled to treble
                                      12         damages, as provided by statute, up to $1,500.00, for each and every
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13         violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
      HYDE & SWIGART, APC




                                                 227(b)(3)(C).
        SAN DIEGO, CA 92108




                                      14
                                      15   45.   Plaintiff and the Class are also entitled to and seek injunctive relief
                                      16         prohibiting such conduct in the future.
                                      17                                   PRAYER FOR RELIEF
                                      18   46.   Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and each
                                      19         Class member the following relief against Defendant:
                                      20            • Certify the Class as requested herein;
                                      21            • Appoint Plaintiff to serve as the Class Representative in this matter;
                                      22            • Appoint Plaintiff’s Counsel as Class Counsel in this matter; and
                                      23            • Any such further relief as may be just and proper.
                                      24         In addition, Plaintiff and the Class pray for further judgment as follows
                                      25   against each Defendant:
                                      26           FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
                                      27                             THE TCPA, 47 U.S.C. § 227 ET SEQ.
                                      28            • As a result of Defendant’s negligent violations of 47 U.S.C. §

                                           CLASS ACTION COMPLAINT                                                      PAGE 9
                                           Case 3:19-cv-01235-LAB-NLS Document 1 Filed 07/02/19 PageID.10 Page 10 of 10



                                      1                  227(b)(1), Plaintiff seeks for herself and each Class member $500.00
                                      2                  in statutory damages, for each and every violation, pursuant to 47
                                      3                  U.S.C. § 227(b)(3)(B).
                                      4               • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting
                                      5                  such conduct in the future.
                                      6               • Any other relief the Court may deem just and proper.
                                      7                                  SECOND CAUSE OF ACTION
                                      8                     FOR KNOWING AND/OR WILLFUL VIOLATION
                                      9                            OF THE TCPA, 47 U.S.C. § 227 ET SEQ.
                                      10              • As a result of Defendant’s willful and/or knowing violations of 47
                                      11                 U.S.C. § 227(b)(1), Plaintiff seeks for herself and each Class member
                                      12                 treble damages, as provided by statute, up to $1,500.00 for each and
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13                 every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
      HYDE & SWIGART, APC




                                                         227(b)(3)(C).
        SAN DIEGO, CA 92108




                                      14
                                      15              • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting
                                      16                 such conduct in the future.
                                      17              • Any other relief the Court may deem just and proper.
                                      18                                        TRIAL BY JURY
                                      19    47.   Pursuant to the Seventh Amendment to the Constitution of the United States
                                      20          of America, Plaintiff is entitled to, and demands, a trial by jury.
                                      21
                                      22                                                          Respectfully submitted,
                                      23
                                      24          Date: July 2, 2019                       HYDE & SWIGART, APC
                                      25
                                      26                                                   By: s/ Yana A. Hart
                                                                                                 Yana A. Hart, Esq.
                                      27
                                                                                                 Attorneys for Plaintiff
                                      28                                                         yana@westcoastlitigation.com

                                            CLASS ACTION COMPLAINT                                                          PAGE 10
